DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 05/16/2022.
Claims 8, 9, 11-13, 16-18, and 20-22 are pending.
Claims 8 is amended.
Claim 19 is cancelled.

Allowable Subject Matter

Claims 8, 9, 11-13, 16-18, and 20-22 are allowed.

The following is an examiner's statement of reasons for allowance:

Applicants' arguments on pages 6-8 have been considered in view of amended claim 8 and, subsequent to an updated search of relevant prior art, are persuasive. This application is therefore allowed for reasons deemed to be of record, and while Boensch discloses a system for sharing device related data of machine tools from different tools, and while Saito also teaches sharing of know-how in the sense of optimal cutting conditions in a shared database, and while Chan teaches a tool with a detection device, and while Mizuno teaches a shared know-how machine system that considers vibration of a machine and produces scores to determine whether to replace previous stored information or not, none of the references taken either alone or in combination with the prior art of record disclose a system considering whether to request transmission of information, including:


(Claim 8) "… a first workstation of a first machining device, the first workstation for connecting to the main computer via a data communication link; and a second workstation of a second machining device, the second workstation for connecting to the main computer via a data communication link, wherein at least one of the first and second workstations is configured to cause the device-related data to be stored in the database of the main computer, the main computer making the device-related data available to the other of the first and second workstations, wherein the device-related data comprises machining-specific parameters, which comprises at least one of the following parameters: a type of workpiece, a material to be processed, a tool type, a tool material, or method parameters, wherein the method parameters comprise a feed rate, a rotational speed, a cutting speed, a cutting force, a temperature, a material amount, excipients, a surface quality, a quality, or a tool life, and the device-related data are optimized machining-specific parameters with which an improvement of the machining quality can be achieved, wherein the first or second machining device including the at least one of the first and second workstations comprises at least one workpiece detection device for detecting workpiece parameters comprising elasticity modulus, density, thickness, or layer thickness, wherein the first or second machining device is configured to detect the device measurement values comprising drive load, vibrations at a tool and/or at the first machining device, or a feed speed, 2Serial No. 16/339,330 wherein at least one of the first and second workstations is configured to determine, based on the device measurement values, whether workpiece machining carried out is a stable machining or not, and accordingly whether to request the operator to transmit the machining-specific parameters to the main computer or not, wherein the transmission of device-related data to the main computer only then taking place if vibration values at the machining device are below a present threshold value.",

in combination with the remaining elements and features of the claimed invention. It is for these reasons that the applicant's invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117